Title: To Alexander Hamilton from George Ingersoll, 11 February 1799
From: Ingersoll, George
To: Hamilton, Alexander


          
            Sir
            Westpoint Febry 11. 1799.
          
          Your order of the 30th. Ulto. came to hand last evening advising me of the order of the Secretary of War, placing under your superintendence the Post & Troops of my immediate Command and directing all future communications including Reports and Returns as heretofore to the Secretary of War to be addressed to you.
          As soon as the Returns and Reports of what is under my immediate Command, can be made, they shall be transmitted to the Major General & Inspector agreeably to his order.
          I am Sir with great respect your Most Obedient Servt
          
            Geo Ingersoll
            Capt. 1st. Regt. A&E
            Commanding
          
        